Exhibit 10.30

City: Dallas, Texas

BB&T AMENDED AND RESTATED SECURITY AGREEMENT

This Amended and Restated Security Agreement (“Security Agreement”) is made on
March 28, 2014, by and among BRANCH BANKING AND TRUST COMPANY, a North Carolina
banking corporation (“Bank”), BROOKWOOD COMPANIES INCORPORATED, a Delaware
corporation (“Brookwood”), KENYON INDUSTRIES, INC., a Delaware corporation
(“Kenyon”), BROOKWOOD LAMINATING, INC., a Delaware corporation (“Laminating”),
ASHFORD BROMLEY, INC., a Delaware corporation (“Ashford”), and STRATEGIC
TECHNICAL ALLIANCE, LLC, a Delaware limited liability company (“STA,” together
with Brookwood, Kenyon, Laminating, and Ashford, each individually, a “Debtor”
and collectively, the “Debtors”), and BRANCH BANKING AND TRUST COMPANY, a North
Carolina banking corporation (“Secured Party”).

This Security Agreement is entered into in connection with (check applicable
items):

x (i) an Amended and Restated Loan Agreement (“Loan Agreement”) dated on or
before the date of this Security Agreement under which the Secured Party has
agreed to make a loan(s) and/or establish a line(s) of credit;

x (ii) a Promissory Note dated March 30, 2012 (including all extensions,
renewals, modifications and substitutions thereof, the “Note”), of the Debtors
(the “Borrower”), in the principal amount of $25,000,000;

¨ (iii) a guaranty agreement or agreements (whether one or more, the “Guaranty”)
executed by the guarantors named therein (whether one or more, the “Guarantors”)
dated on or about the same date as this Security Agreement;

¨ (iv) a control agreement covering any Debtor’s, any Borrower’s, or any
Guarantor’s Deposit Account(s), Investment Property, Letter-of-Credit Rights, or
Electronic Chattel Paper dated on or about the same date as this Security
Agreement executed by any Debtor, any Borrower, and any Guarantor;

¨ (v) the sale by any Debtor and purchase by Secured Party of Accounts, Chattel
Paper, Payment Intangibles and/or Promissory Notes; and/or

¨ (vi) all obligations of the Debtors under a BB&T Bankcard Agreement to repay
indebtedness incurred under Business Visa Credit Cards issued to authorized
officers and employees of the Debtors.

Secured Party and the Debtors agree as follows:

 

I. DEFINITIONS.

1.1 Collateral. Unless specific items of personal property are described below,
the Collateral shall consist of all now owned and hereafter acquired and
wherever located personal property of the Debtors identified below, each
capitalized term as defined in Article 9 of the Texas Uniform Commercial Code
(“UCC”)(check applicable items):

 

x   (i)   Accounts, including all contract rights and health-care-insurance
receivables; x   (ii)   Inventory, including all returned inventory; x   (iii)  
Equipment, including all Accessions thereto, and all manufacturers’ warranties,
parts and tools therefore; x   (iv)   Investment Property; x   (v)  
Instruments; x   (vi)   Deposit Accounts with Secured Party; x   (vii)   Chattel
Paper (whether tangible or electronic); x   (viii)   Goods, including all
Fixtures and timber to be cut; x   (ix)   Farm Products, including all crops
grown, growing or to be grown, livestock (born and unborn), supplies used or
produced in a farming operation, and products of crops and livestock; x   (x)  
As-Extracted Collateral from the following location(s); x   (xi)  
Letter-of-Credit Right; x   (xii)   Documents of Title, including all warehouse
receipts and bills of lading; x   (xiii)   Commercial Tort Claims; x   (xiv)  
Money, including currency and/or rare coins delivered to and in possession of
the Secured Party; x   (xv)   Software; ¨   (xvi)   Manufactured Homes; x  
(xvii)   Vehicles, including recreational vehicles and watercraft described
below:

 

New/Used

  

Year/Make

  

Model/Body Type

  

VIN Number/

VIN Number/Serial Number

1.          2.          3.          4.          5.         

 

x   (xviii)   General intangibles, including all Payment Intangibles,
copyrights, trademarks, patents, tradenames, tax refunds, company records (paper
and electronic), rights under equipment leases, warranties, software licenses,
and the following, if any:          x   (xix)   Supporting Obligations; x   (xx)
  to the extent not listed above as original collateral, all proceeds (cash and
non-cash) and products of the foregoing.

1.2 Obligations. This Security Agreement secures the following (collectively,
the “Obligations”):

 

  (i) each Debtor’s and each Borrower’s obligations under the Note, the Loan
Agreement, and this Security Agreement, and in addition to the foregoing
obligations, if any Debtor is a Guarantor, its obligations under its Guaranty;

 

Page 1 of 7



--------------------------------------------------------------------------------

  (ii) all of each Debtor’s and each Borrower’s present and future indebtedness
and obligations to Secured Party howsoever evidenced, including without
limitation all subsequent promissory notes executed by Debtors and Borrowers,
reimbursement of drafts or drawings paid by Secured Party on any Commercial or
Standby Letter of Credit issued on the account of any Debtor or any Borrower;
all indebtedness and obligations of the Debtors and the Borrowers to Secured
Party (or an affiliate of Secured Party) under any interest rate swap
transactions, interest rate cap and/or floor transactions, interest rate collar
transactions, swap agreements (as defined in 11 U.S.C. § 101) or other similar
transactions or agreements including without limitation any ISDA Master
Agreement executed by any Debtor or any Borrower and all Schedules and
Confirmations entered into in connection therewith, hereinafter collectively
referred to as a Hedge Agreement.

 

  (iii) the repayment of (a) any amounts that Secured Party may advance or spend
for the maintenance or preservation of the Collateral, and (b) any other
expenditures that Secured Party may make under the provisions of this Security
Agreement or for the benefit of any Debtor or any Borrower;

 

  (iv) all amounts owed under any modifications, renewals, extensions or
substitutions of any of the foregoing obligations;

 

  (v) all Default Costs, as defined in Paragraph VIII of this Security
Agreement; and

 

  (vi) any of the foregoing that may arise after the filing of a petition by or
against any Debtor or any Borrower under the Bankruptcy Code, even if the
obligations do not accrue because of the automatic stay under Bankruptcy Code §
362 or otherwise.

1.3 UCC. Any term used in the UCC and not otherwise defined in this Security
Agreement has the meaning given to the term in the UCC.

 

II. GRANT OF SECURITY INTEREST.

Each Debtor grants a security interest in the Collateral to Secured Party to
secure the payment and performance of the Obligations.

 

III. PERFECTION OF SECURITY INTERESTS.

3.1 Filing of Security Interests.

 

  (i) Each Debtor authorizes Secured Party to execute on such Debtor’s behalf
and file any financing statement (the “Financing Statement”) describing the
Collateral in any location deemed necessary and appropriate by Secured Party.

(ii) Each Debtor authorizes Secured Party to file a Financing Statement
describing any agricultural liens or other statutory liens held by Secured
Party.

 

  (iii) Secured Party shall receive prior to the closing an official report from
the Secretary of State of each Place of Business and the Debtor State, each as
defined below, collectively (the “Filing Reports”) indicating that Secured
Party’s security interest is prior to all other security interests or other
interests reflected in the report.

3.2 Possession.

(i) The Debtors shall have possession of the Collateral, except where expressly
otherwise provided in this Security Agreement or where Secured Party chooses to
perfect its security interest by possession in addition to the filing of a
Financing Statement.

(ii) Where Collateral is in the possession of a third party, each Debtor will
join with Secured Party in notifying the third party of Secured Party’s security
interest and obtaining an acknowledgment from the third party that it is holding
the Collateral for the benefit of Secured Party.

3.3 Control Agreements. The Debtors will cooperate with Secured Party in
obtaining a control agreement in form and substance satisfactory to Secured
Party with respect to Collateral consisting of (check appropriate items):

 

  ¨ Deposit Accounts (for deposit accounts at other financial institutions);

 

  ¨ Investment Property (for securities accounts, mutual funds and other
uncertificated securities);

 

  ¨ Letter-of-credit rights; and/or

 

  ¨ Electronic chattel paper.

3.4 Marking of Chattel Paper. If Chattel Paper is part of the Collateral, no
Debtor will create any Chattel Paper without placing a legend on the Chattel
Paper acceptable to Secured Party indicating that Secured Party has a security
interest in the Chattel Paper.

 

IV. POST-CLOSING COVENANTS AND RIGHTS CONCERNING THE COLLATERAL.

4.1 Inspection. The parties to this Security Agreement may inspect any
Collateral in the other party’s possession, at any time upon reasonable notice.

4.2 Personal Property. Except for items specifically identified by the Debtors
and Secured Party as Fixtures, the Collateral shall remain personal property at
all times, and no Debtor shall affix any of the Collateral to any real property
in any manner which would change its nature from that of personal property to
real property or to a fixture.

4.3 Secured Party’s Collection Rights. Secured Party shall have the right at any
time after an Event of Default (defined below) to enforce any Debtor’s rights
against any account debtors and obligors.

4.4 Limitations on Obligations Concerning Maintenance of Collateral.

 

  (i) Risk of Loss. The Debtors have the risk of loss of the Collateral.

 

  (ii) No Collection Obligation. Secured Party has no duty to collect any income
accruing on the Collateral or to preserve any rights relating to the Collateral.

 

Page 2 of 7



--------------------------------------------------------------------------------

4.5 No Disposition of Collateral. Secured Party does not authorize, and Debtors
agree not to, except as permitted by the Loan Agreement or other Loan Documents:

 

  (i) make any sales or leases of any of the Collateral other than in the
ordinary course of business;

 

  (ii) license any of the Collateral; or

 

  (iii) grant any other security interest in any of the Collateral.

4.6 Purchase Money Security Interests. To the extent the Debtors use the Loan to
purchase Collateral, the Debtors’ repayment of the Loan shall apply on a
“first-in-first-out” basis so that the portion of the Loan used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtors purchased the Collateral.

4.7 Insurance. Debtors shall obtain and keep in force such insurance on the
Collateral as is normal and customary in each Debtor’s business or as the
Secured Party may reasonably require, for an amount up to the amount of the
Obligations or as otherwise reasonably specified by the Secured Party, under
such forms of policies, upon such terms, for such periods and written by such
insurance companies authorized to do business in each jurisdiction where Debtors
operate or an eligible surplus lines insurer as the Secured Party may approve.
All policies of insurance will contain the long-form Lender’s Loss Payable
clause naming the Secured Party as the party to be paid in the event of loss,
and the Debtors shall deliver the policies or complete copies thereof together
with proof of payment premiums to the Secured Party. Such policies shall be
noncancellable except upon thirty (30) days’ prior written notice to the Secured
Party. If the Debtors fail to obtain or maintain insurance on the Collateral as
required herein, the Secured Party may obtain collateral protection insurance on
behalf of the Debtors at the Debtors’ expense. The proceeds of all such
insurance, if any loss should occur, may be applied by the Secured Party to the
payment of the Obligations or to the replacement of any of the Collateral
damaged or destroyed, as the Secured Party may elect or direct in its sole
discretion. The Debtors hereby appoint (which appointment constitutes a power
coupled with an interest and is irrevocable as long as any of the Obligations
remain outstanding), Secured Party as its lawful attorney-in-fact with full
authority to make, adjust, settle claims under and/or cancel such insurance and
to endorse each Debtor’s name on any instruments or drafts issued by or upon any
insurance companies.

4.8 Power of Attorney. Debtors hereby irrevocably appoint Secured Party as
Debtors’ attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Debtors and in the name
of Debtors or otherwise, after the occurrence of an Event of Default, to take
any action and to execute any instrument which Secured Party may deem necessary
or appropriate to accomplish the purposes of this Security Agreement, including
without limitation: (i) to obtain and adjust insurance required by Secured Party
hereunder; (ii) to demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral; (iii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
(ii) above; and (iv) to file any claims or take any action or institute any
proceedings which Secured Party may deem necessary or appropriate for the
collection and/or preservation of the Collateral or otherwise to enforce the
rights of Secure Party with respect to the Collateral.

4.9 Impairment of Security Interest. Debtors will not take or fail to take any
action which would in any manner impair the value or enforceability of Secured
Party’s security interest in the Collateral as a whole.

 

V. DEBTORS’ REPRESENTATIONS AND WARRANTIES.

Debtors represent and warrant to Secured Party, subject to the exceptions,
schedules, and other disclosures set forth in the Loan Agreement and other Loan
Documents:

5.1 Title to and transfer of Collateral. It has rights in or the power to
transfer the Collateral and its title to the Collateral is free of all adverse
claims, liens, security interests and restrictions on transfer or pledge except
as created by this Security Agreement.

5.2 Location of Collateral. All collateral consisting of goods (equipment,
inventory, fixtures, crops, unborn young of animals, timber to be cut,
manufactured homes; and other tangible, movable personal property) is located
solely in the following States (the “Collateral States”): California,
Connecticut, New York and Rhode Island (or other state in which inventory may
temporarily be located).

5.3 Location, State of Incorporation and Name of Debtors. Debtors’:

(i) chief executive office (if Debtors have more than one place of business),
place of business (if Debtors have one place of business), or principal
residence (if any Debtor is an individual), is located in the following State
and address (the “Place of Business”): 25 West 45th Street, 11th Floor, New
York, NY 10036

(ii) state of incorporation or organization is Delaware (the “Debtor State”);

(iii) exact legal name is as set forth in the first paragraph of this Security
Agreement.



5.4 Business or Agricultural Purpose. None of the Obligations is a Consumer
Transaction, as defined in the UCC and none of the Collateral has been or will
be purchased or held primarily for personal, family or household purposes.

 

VI. DEBTORS’ COVENANTS.

Until the Obligations are paid in full, Debtors agree that they will, except as
permitted in the Loan Agreement or other Loan Documents:

6.1 preserve its legal existence and not, in one transaction or a series of
related transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets;

6.2 not change the State of its registered organization;

6.3 not change its registered name without providing Secured Party with 30 days’
prior written notice; and

6.4 not change the state of their Place of Business or, any Debtor is an
individual, change his or her state of residence without providing Secured Party
with 30 days’ prior written notice.

 

VII. EVENTS OF DEFAULT.

The occurrence of any of the following shall, at the option of Secured Party, be
an Event of Default:

7.1 Any Event of Default by any Borrower or any Debtor under any Note, Loan
Agreement, Hedge Agreement, any of the other loan documents, and Guaranty or any
of the other Obligations;

 

Page 3 of 7



--------------------------------------------------------------------------------

7.2 Any Debtor’s failure to comply in all material respects with any of the
provisions of, or the incorrectness of any representation or warranty contained
in, this Security Agreement, the Note, the Loan Agreement, or in any other
document relating to the Obligations;

7.3 Transfer or disposition of any of the Collateral other than in the ordinary
course of business, except as expressly permitted by this Security Agreement,
the Loan Agreement or the other Loan Documents;

7.4 Attachment, execution or levy on any of the Collateral;

7.5 Any Debtor voluntarily or involuntarily becoming subject to any proceeding
under (a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law, which in the case of an involuntary proceeding, is not dismissed
within sixty (60) days;

7.6 Any Debtor shall fail to comply in all material respects with, or become
subject to any administrative or judicial proceeding under any federal, state or
local (a) hazardous waste or environmental law, (b) asset forfeiture or similar
law which can result in the forfeiture of property, or (c) other law, where
noncompliance may have any significant adverse effect on the Collateral; or

7.7 Secured Party shall receive at any time following the closing a UCC filing
report indicating that Secured Party’s security interest is not prior to all
other security interests or other interests reflected in the report.

 

VIII. DEFAULT COSTS.

8.1 Should an Event of Default occur, the Debtors will pay to Secured Party all
costs incurred by the Secured Party for the purpose of enforcing its rights
hereunder, including:

 

  (i) costs of foreclosure;

 

  (ii) costs of obtaining money damages; and

 

  (iii) a reasonable fee for the service of attorneys employed by Secured Party
for any purpose related to this Security Agreement or the Obligations, including
without limitation consultation, drafting documents, sending notices or
instituting, prosecuting or defending litigation or arbitration.

 

IX. REMEDIES UPON DEFAULT.

9.1 General. Upon any Event of Default, Secured Party may pursue any remedy
available at law (including those available under the provisions of the UCC), or
in equity to collect, enforce or satisfy any Obligations then owing, whether by
acceleration or otherwise.

9.2. Concurrent Remedies. Upon any Event of Default, Secured Party shall have
the right to pursue any of the following remedies separately, successively or
concurrently:

 

  (i) File suit and obtain judgment and, in conjunction with any action, Secured
Party may seek any ancillary remedies provided by law or at equity, including
levy of attachment and garnishment.

(ii) Take possession of any Collateral if not already in its possession without
demand and without legal process. Upon Secured Party’s demand, Debtors will
assemble and make the Collateral available to Secured Party as it reasonably
directs. Each Debtor grants to Secured Party the right, for this purpose, to
enter into or on any premises where Collateral may be located.

 

  (iii) Without taking possession, sell, lease or otherwise dispose of the
Collateral at public or private sale in accordance with the UCC.

9.4. Waiver. Debtors waive presentment for payment, demand, notice of dishonor,
notice of nonpayment or nonperformance, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, and any and all other notices and
demands in connection with the delivery, acceptance, performance or enforcement
of this Security Agreement, the Note or any other agreement or document relating
to any of the Obligations.

 

X. FORECLOSURE PROCEDURES.

10.1 No Waiver. No delay or omission by Secured Party to exercise any right or
remedy accruing upon any Event of Default shall (a) impair any right or remedy,
(b) waive any default or operate as an acquiescence to the Event of Default, or
(c) affect any subsequent default of the same or of a different nature.

10.2 Notices. Secured Party shall give Debtors such notice of any private or
public sale as may be required by the UCC.

10.3 Condition of Collateral. Secured Party has no obligation to repair,
clean-up or otherwise prepare the Collateral for sale.

10.4 No Obligation to Pursue Others. Secured Party has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Secured Party may release, modify or waive any collateral provided by
any other person to secure any of the Obligations, all without affecting Secured
Party’s rights against any Debtor. Each Debtor waives any right it may have to
require Secured Party to pursue any third person for any of the Obligations.

10.5 Compliance With Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

10.6 Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

10.7 Sales on Credit. If Secured Party sells any of the Collateral upon credit,
the Debtors will be credited only with payments actually made by the purchaser,
received by Secured Party and applied to the indebtedness of the purchaser. In
the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and the Debtors shall be credited with the proceeds of the
sale as and when received, less expenses.

10.8 Purchases by Secured Party. In the event Secured Party purchases any of the
Collateral being sold, Secured Party may pay for the Collateral by crediting
some or all of the Obligations of the Debtors.

 

Page 4 of 7



--------------------------------------------------------------------------------

10.9 No Marshalling. Secured Party has no obligation to marshal any assets in
favor of the Debtors, or against or in payment of:

 

  (i) the Note,

 

  (ii) any of the other Obligations, or

 

  (iii) any other obligation owed to Secured Party, by any Borrower or any other
person.

 

XI. MISCELLANEOUS.

11.1 Assignment.

(i) Binds Assignees. This Security Agreement shall bind and shall inure to the
benefit of the successors and assigns of Secured Party, and shall bind all
heirs, personal representatives, executors, administrators, successors and
permitted assigns of the Debtors.

(ii) No Assignments by Debtors. Secured Party does not consent to any assignment
by any Debtor except as expressly provided in this Security Agreement.

(iii) Secured Party Assignments. Secured Party may assign its rights and
interests under this Security Agreement. If an assignment is made, Debtors shall
render performance under this Security Agreement to the assignee. Each Debtor
waives and will not assert against any assignee any claims, defenses or set-offs
which such Debtor could assert against Secured Party except defenses which
cannot be waived.

11.2 Severability. Should any provision of this Security Agreement be found to
be void, invalid or unenforceable by a court or panel of arbitrators of
competent jurisdiction, that finding shall only affect the provisions found to
be void, invalid or unenforceable and shall not affect the remaining provisions
of this Security Agreement.

11.3 Notices. Any notices required by this Security Agreement shall be deemed to
be delivered when delivered in accordance with the notice provisions of the Loan
Agreement.

11.4 Headings. Section headings used in this Security Agreement are for
convenience only. They are not a part of this Security Agreement and shall not
be used in construing it.

11.5 Governing Law. This Security Agreement is being executed and delivered and
is intended to be performed in the State of Texas and shall be construed and
enforced in accordance with the laws of the State of Texas, except to the extent
that the UCC provides for the application of the law of the Debtor State.

11.6 Rules of Construction.

 

  (i) No reference to “proceeds” in this Security Agreement authorizes any sale,
transfer, or other disposition of the Collateral by the Debtors except in the
ordinary course of business or as permitted by the Loan Agreement.

 

  (ii) “Includes” and “including” are not limiting.

 

  (iii) “Or” is not exclusive.

 

  (iv) “All” includes “any” and “any” includes “all.”

11.7 Integration and Modifications.

 

  (i) This Security Agreement is the entire agreement of the Debtors and Secured
Party concerning its subject matter.

 

  (ii) Any modification to this Security Agreement must be made in writing and
signed by the party adversely affected.

11.8 Waiver. Any party to this Security Agreement may waive the enforcement of
any provision to the extent the provision is for its benefit.

11.9 Further Assurances. Each Debtor agrees to execute any further documents,
and to take any further actions, reasonably requested by Secured Party to
evidence or perfect the security interest granted herein or to effectuate the
rights granted to Secured Party herein.

11.10 Waiver of Jury Trial. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH
DEBTOR HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS ASSIGNMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED BY SUCH DEBTOR IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP AMONG THE
BORROWERS OR THE GUARANTORS AND BANK.



11.12 Amendment and Restatement. Reference is made to that certain BB&T Security
Agreement by and among the parties hereto dated as of March 30, 2012 (the
“Original Security Agreement”). The parties hereto acknowledge and agree that
(i) this Security Agreement and the Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation or
repayment and reborrowing of the Loan, (ii) the obligations under the Original
Security Agreement and the Loan Documents (as defined in the Original Security
Agreement) are in all respects continuing (as amended and restated and converted
hereby and which are in all respects hereinafter subject to the terms herein)
and (iii) the liens and security interests as granted under the Loan Documents
(as defined in the Original Security Agreement) are in all respects continuing
and in full force and effect and are reaffirmed hereby. The parties hereto
acknowledge and agree that on and after the date hereof, (i) all references to
the Security Agreement shall be deemed to refer to the Original Security
Agreement, as amended and restated hereby, (ii) all references to any section
(or subsection) of the Original Security Agreement or the Loan Documents shall
be amended to become, mutatis mutandis, references to the corresponding
provisions of this Security Agreement and (iii) except as the context otherwise
provides, on or after the date hereof, all references to this Security Agreement
herein (including for purposes of indemnification and reimbursement of fees)
shall be deemed to be references to the Original Security Agreement as amended
and restated hereby.

 

Page 5 of 7



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR SECURITY AGREEMENT

The parties have signed this Security Agreement as of the day and year first
above written.

 

DEBTORS:   BROOKWOOD COMPANIES INCORPORATED By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President and Chief Financial Officer

  KENYON INDUSTRIES, INC. By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

  BROOKWOOD LAMINATING, INC. By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

  ASHFORD BROMLEY, INC. By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

  STRATEGIC TECHNICAL ALLIANCE, LLC By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

 

Page 6 of 7



--------------------------------------------------------------------------------

BANK:     BRANCH BANKING AND TRUST COMPANY By:  

/s/ Jack Edmonds

Name:  

Jack Edmonds

Title:  

Senior Vice President

 

Page 7 of 7